PER CURIAM.
David Nile, Dennis Nile and Larry Wells were separately indicted and convicted by a jury after a consolidated trial of High and Aggravated Assault and Battery (17 M.R.S.A. § 201) committed on April 13, 1976. The victim was one Eldon Jones. Likewise consolidated for trial were indictments against Dennis Nile and Larry Wells which resulted in convictions for Simple Assault and Battery on one Phyllis Jones, also alleged to have been committed on April 13, 1976.
Larry Wells’ appeal asserts error in (1) the admission of evidence of facts occurring prior and subsequent to the alleged offense, (2) the joinder of Wells’ indictments with those of the two Niles’, and (3) the Court’s jury instructions concerning the legal requirements of a “citizen’s arrest.”
David Nile adopts claimed errors (1) and (3) and adds an alleged error arising from his cross-examination.
Dennis Nile likewise adopts claimed error (3) and adds error in allowing cross-examination dealing with his prior inconsistent statements (Rule 607, M.R.Evid.), his prior conviction for Assault and Battery (Rule 609, M.R.Evid.), and the failure to grant a mistrial because the District Attorney commented on evidence claimed to be inadmissible in his opening statements.
We have examined the trial transcript with care and given each argument due consideration. However, in view of the underlying facts, we do not deem these arguments of sufficient gravity to warrant discussion. No novel issue, either factually or legally, has emerged.
There was no error.
The entries are:
Appeals denied.
Judgments affirmed.
DELAHANTY, J., did not sit.
McKUSICK, C. J., and POMEROY, WERNICK, ARCHIBALD, GODFREY and NICHOLS, JJ., concurring.